        Case 1:15-cr-00536-PGG Document 1180 Filed 08/02/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                  United States Attorney
                                                  Southern District of New York

                                                  The Silvio J. Mollo Building
                                                  One Saint Andrew’s Plaza
                                                  New York, New York 10007


                                                  August 2, 2021

BY CM/ECF
The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

              Re:      United States v. Tuzman
                       S8 15 Cr. 536 (PGG)

Dear Judge Gardephe:

                Counsel for Seagrape Investments LLC have requested that the Government submit
the attached letter to the Court in advance of defendant Kaleil Isaza Tuzman’s sentencing.

                                                  Respectfully submitted,

                                                  AUDREY STRAUSS
                                                  United States Attorney

                                           By:           /s/
                                                  Andrea M. Griswold
                                                  Joshua A. Naftalis
                                                  Daniel M. Tracer
                                                  Assistant United States Attorneys
                                                  (212) 637-2200

Attachments

cc:    Defense counsel by CM/ECF
       Matthew J. Press, Esq.
       Edward Mullen, Esq.
